          Case 1:18-cv-07291-VSB-RWL Document 68 Filed 07/17/20 Page 1 of 1




July 7, 2020

VIA ECF
Hon. Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan                                                     7/17/2020
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Avalon Holdings Corporation v. Guy Gentile and Mintbroker International, Ltd.,
       18-cv-7291 (VSB)(RWL)
       New Concept Energy, Inc. v. Guy Gentile and Mintbroker International, Ltd.,
       18-cv-8896 (VSB)(RWL)

Dear Judge Lehrbuger:

We write on behalf of all parties in the above-captioned matters to advise the court that Plaintiffs
and Defendants intend to move for summary judgment and to propose a briefing schedule for said
dispositive motions.

Specifically, the parties propose the following filing dates:

Motions for Summary Judgment to be due on August 7, 2020;
Opposition briefs to be due on September 14, 2020; and
Reply briefs to be due on September 25, 2020.


Respectfully submitted,

/s/ Miriam Taubuer                                     /s/ Danielle McLaughlin
Miriam Tauber                                          Danielle McLaughlin; Adam Ford; Robert Landy
MIRIAM TAUBER LAW PLLC                                 FORD O’BRIEN LLP

David Lopez                                            Attorneys for Defendants Guy Gentile and
LAW OFFICES OF DAVID LOPEZ                             Mintbroker International, Ltd.

Attorneys for Plaintiffs Avalon Holdings
Corporation and New Concept Energy, Inc.
                                                                7/17/2020
